        Case 1:21-cr-00258-SHR Document 1 Filed 09/07/21 Page 1 of 7




               UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               No.   1:21-cr-

                                                       (Judge

JIMMY TRAN.
           Defendant


                              INFORMATION
                                   Count 1
                        (Unauthorized use of benefits)

THE UNITED STATES ATTORNEY CHARGES:

     From in or about January 2017 through in or about August 2020,

in the Middle District of Pennsylvania and elsewhere, the defendant,

                                     JIMMY TRAN,
who owned and operated Asia Market in Harrisburg, Pennsylvania,

knowingly and willfully used, acquired, and possessed benefits of the

U.S. Department of Agriculture's Supplemental Nutrition Assistance

Program (SNAP), having a value of at least $5,000, rn a mannel

contrary to the federal statutes and regulations governing SNAP, by

providing cash in exchange for those benefits.

     All in violation   of   Title   7,   United States Code, Section 2024(b).
        Case 1:21-cr-00258-SHR Document 1 Filed 09/07/21 Page 2 of 7




                           Forfeiture Alleeation
      1.    The allegations contained in Count 1of this Information are

hereby re-alleged and incorporated by reference for the purpose of

alleging forfeitures pursuant to Title 7, United States Code, Sections

2O24(d & (0, and Title 18, United States Code, Section 941(a)(1)(C),

and Title 28, United States Code, Section 246I.

      2.    Pursuant to Title 7, United States Code, Sections 2024(e) &

(f), and Title 18, United States Code, Section gSf (a)(1)(C), and Title 28,

United States Code, Section246L, upon conviction ofan offense in

violation of Title 7, United States Code, Section2024(b), the defendant,

                              JIMMY TRAN.

shall forfeit to the United States of America any nonfood items, moneys,

negotiable instruments, securities, or other things ofvalue that are

furnished by any person in exchange for benefits, or anything ofvalue

obtained by use of an access device, in any manner contrary to lawi all

property, real or personal, used in a transaction or attempted

transaction, to commit, or to facilitate the commission of a violation

contrary to law, or proceeds traceable to the offensei and any property,



                                    -2-
       Case 1:21-cr-00258-SHR Document 1 Filed 09/07/21 Page 3 of 7




real or personal, which constitutes or is derived from proceeds traceable

to the offense, including but not limited to:

           a     $968.05 in U.S. Currency seized from PNC Account

                 #50-0528-0518 in the name of Jimmy Tran, DBA Asia

                 Marketi

           b.    $146,388.97 in U.S. Currency seized from PNC Account

                 #5\'1267-2883 in the name of Jimmy Tran, DBA Asia

                 Marketi

           c     $6,690.84 in U.S. Currency seized from PNC Bank

                 Account #51-1330-8784 in the name of Jimmy Tran,

                 DBA Hoa Dong Marketi

           d.    $42,529 in U.S. Currency seized from 2400 Forest

                 Lane, Harrisburg, Pennsylvania, on August 12, 2020;

           e     $4,352.48 in U.S. Currency seized from Asia Market,

                 325 S. 17th St., Hamisburg, Pennsylvania, on August

                 t2,2020;

           f.    $3,601.95 in U.S. Currency seized from PSECU

                 Account #8970135268 in the name ofTam Tran and

                 Duyen Nguyeni

                                     t1-
Case 1:21-cr-00258-SHR Document 1 Filed 09/07/21 Page 4 of 7




   C.    $265.21 in U.S. Currency seized from Hoa Dong

         Market, 425 South Cameron St., Harrisburg,

         Pennsylvania, on August 12, 2O2O;

   h.    $2,696.78 in U.S. Currency seized from First National

         Bank Account#833457146 in the name of Luong C.

         Tran and Bach Thi Bui;

   1.    The cash value and./or proceeds of New York Life

         Insurance Company Policy #23 325 631 in the

         approximate amount of $30,857.70 in U.S. Currencyi

   j.    New York Life Insurance Company Policy #23 347 376,

         or the cash value and-/or proceeds of the policy;

   k.    The cash value and./or proceeds of New Yolk Life

         Insurance Company Policy #23 354 890 in the

         approximate amount of $13,402.04 in U.S. Currencyi

   1.    The cash value and./or proceeds of New York Life

         Insurance Policy #23 355 097 in the approximate

         amount of $13,238.9i in U.S. Currencyi

   m     New York Life Insurance Company Pohcy #24 069 102,

         or the cash value and./or proceeds of the policyi


                             4-
          Case 1:21-cr-00258-SHR Document 1 Filed 09/07/21 Page 5 of 7




             n.    The cash value and-/or proceeds of New York Life

                   Insurance Company Policy #24 713 336 in the

                   approximate amount of $7,979.82 in U.S. Currencyi

             o     The cash value and./or proceeds of New York Life

                   Insurance Company Policy #24 998 316 in the

                   approximate amount of $3,410.53 in U.S. Currency.

             p.   Black Hublot quartz watchi

             q.    Black Hublot watchi

             r    Rolex diamond watch with gold and stainless strapi

             S    Rolex watch with gold face and gold and stainless

                  strapi

             t.   $1,843,534 in U.S. Currency, constituting proceeds of

                  the offense(s), the value ofwhich shall be offset by any

                  tangible assets forfeited by the defendant.

        3.   By virtue of the commission of the offense charged in Count

1 of   this Information by the defendant, JIMMY TRAN, any and all

right, title, and interest the defendant may have had in any of the

property involved in or traceable to the offense alleged in Count 1 of

this Information is vested in the United States and is hereby forfeited to


                                      5
          Case 1:21-cr-00258-SHR Document 1 Filed 09/07/21 Page 6 of 7




the United States pursuant to Title 7, United States Code, Sections

2O24(e)   & (f), and Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461.


     4.      If any ofthe property involved in or traceable to the

offense(s) alleged in Count 1 of this Information, as a result of any act

or omission of the defendant:


             a. cannot be located upon the exercise of due diligencei

             b. has been transferred or sold to, or deposited with,   a
                third partyi

             c. has been placed beyond the jurisdiction ofthe courti

             d. has been substantiallv diminished in valuei or

             e. has been commingled with other property which cannot
                be divided without difficulty.


the United States of America shall be entitled to forfeiture of substitute

property pursuant to Title 21, United States Code, Section 853(p).




                                      -6
       Case 1:21-cr-00258-SHR Document 1 Filed 09/07/21 Page 7 of 7




     AII pursuant to 7 U.S.C.   $$ 2024(e)   & (f), 18 U.S.C. S 981(a)(1)(C),

and 28 U.S.C. $ Section 2461.

                                  BRUCE D. BRANDLER
                                  Acting United States Attorney



        a
DATE                              CARLO D. MARCHIOLI
                                  Assistant U.S. Attorney




                                    -n-
                                     I
